  Case 4:19-cv-00414-ALM Document 1 Filed 06/05/19 Page 1 of 11 PageID #: 1



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

RFC LENDERS OF TEXAS, LLC,

     Plaintiff,                                                CIVIL ACTION NO.: 4:19-cv-414
     v.
                                                               JURY TRIAL DEMANDED
1) ZIPCAR, INC.;
2) AVIS BUDGET CAR RENTAL, LLC; and
3) AVIS BUDGET GROUP INC.,

    Defendants.

                         COMPLAINT FOR PATENT INFRINGEMENT

       1.         This is an action under the patent laws of the United States, Title 35 of the United
States Code, for patent infringement in which RFC Lenders of Texas, LLC (“RFC” or
“Plaintiff”), makes the following allegations against Zipcar, Inc. (“Zipcar”), Avis Budget Car
Rental, LLC (“Avis Rental”), and Avis Budget Group Inc. (“Avis Group”) (collectively, “Avis”
or “Defendants”).
                                              PARTIES

       2.         Plaintiff is a Texas limited liability company, having its primary office at 405
State Highway 121, Suite A250, Lewisville, TX 75067 – located in Denton County.

       3.         Defendants Zipcar and Avis Rental are both Delaware corporations, with a shared
principal place of business at 6 Sylvan Way, Parsippany, NJ 07054. Zipcar and Avis Rental share
the same Registered Agent for service of process in Texas – Corporation Service Co., 211 E. 7th
Street Suite 620, Austin, TX 78701.

       4.         Defendant Avis Group is a Connecticut corporation, with the same principal place
of business at 6 Sylvan Way, Parsippany, NJ 07054. Avis Group does not appear to have a
Registered Agent for service of process in Texas.

       5.         Zipcar is a wholly owned subsidiary of Avis Group.

       6.         Upon information and belief, Avis Group operates Zipcar utilizing, in conjunction
with, or via, Avis Rental.


                                               Page 1 of 11
  Case 4:19-cv-00414-ALM Document 1 Filed 06/05/19 Page 2 of 11 PageID #: 2



                                 JURISDICTION AND VENUE

        7.      This action arises under the patent laws of the United States, Title 35 of the
United States Code. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and
1338(a).

        8.      Venue is proper in this district under 28 U.S.C. §§ 1391(c), generally, and under
1400(b), specifically. Defendants have multiple regular and established places of business in this
Judicial District, and Defendants have also committed acts of patent infringement in this Judicial
District.

        9.      Defendants are subject to this Court’s specific and general personal jurisdiction
pursuant to due process and/or the Texas Long Arm Statute, due at least to their substantial
business in this forum, including: (i) at least a portion of the infringements alleged herein; and
(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct, and/or
deriving substantial revenue from goods and services provided to individuals in Texas and in this
Judicial District.

        10.     Zipcar has regular and established places of business in Denton, Texas – upon the
campus of the University of North Texas.




        11.     The instrumentalities accused of infringement (as detailed hereafter) operate daily
at these locations in Denton.


                                                [2]
  Case 4:19-cv-00414-ALM Document 1 Filed 06/05/19 Page 3 of 11 PageID #: 3



      12.   Avis has a regular and established place of business located at 3512 N. Central
Expy., McKinney, TX 75071:




                                           [3]
  Case 4:19-cv-00414-ALM Document 1 Filed 06/05/19 Page 4 of 11 PageID #: 4



       13.     In addition, Avis Rental has at least six (6) other regular and established places of
business operating throughout Denton and Collin Counties alone.

       14.     Defendants have infringed, and do infringe, by operating, transacting, and
conducting Zipcar’s business within the Eastern District of Texas.

       15.     Defendants’ locations throughout Denton and Collin Counties are regular and
established places of business in this Judicial District, and Defendants have committed acts of
infringement at their locations within this District. Venue is therefore proper in this District
under 28 U.S.C. § 1400(b).
                                   COUNT I
                     INFRINGEMENT OF U.S. PATENT NO. 7,430,471

       16.     Plaintiff is the owner by assignment of the valid and enforceable United States
Patent No. 7,430,471 (“the ‘471 Patent”) entitled “Method and System for Monitoring a Vehicle”
– including all rights to recover for past, present and future acts of infringement. The ‘471
Patent issued on September 30, 2008, and has a priority date of October 25, 2004. A true and
correct copy of the ‘471 Patent is attached as Exhibit A.

       17.     Defendants directly – through Zipcar – use, operate, provide, supply, distribute,
offered for sale, and provide access to Zipcar’s car-sharing service (“Car Share”).

       18.     Before utilizing Car Share, end users must select a subscription plan via Zipcar’s
website, and create an account with Zipcar by providing personal and financial billing
information:




                                                [4]
  Case 4:19-cv-00414-ALM Document 1 Filed 06/05/19 Page 5 of 11 PageID #: 5




       19.     End users of Car Share are sent a “zipcard” – and RFID card issued to a specific
end user to unlock and lock a selected Car Share vehicle during their use:




                                                [5]
  Case 4:19-cv-00414-ALM Document 1 Filed 06/05/19 Page 6 of 11 PageID #: 6



       20.     In order to reserve or schedule a Car Share vehicle, end users of Car Share must
access their online account or download an app to their phone:




       21.     Via the Car Share app, users are able to locate the vehicle they will be using, and
have the capability to activate electromechanical systems throughout the vehicle:




       22.     Once a Car Share end user has reserved and located the vehicle they will use, they
place their “zipcard” in proximity to a sensor mounted on the inside of the vehicle:




                                                [6]
  Case 4:19-cv-00414-ALM Document 1 Filed 06/05/19 Page 7 of 11 PageID #: 7




       23.     If the end user attempts to access the vehicle too soon before, or too late after,
their scheduled time, access to the vehicle may be restricted:




       24.     The Car Share system is capable of disabling the vehicle:




                                                [7]
  Case 4:19-cv-00414-ALM Document 1 Filed 06/05/19 Page 8 of 11 PageID #: 8




       25.     The Car Share system is capable of tracking the vehicle and its location, and
requires users to pick up and return vehicles to specific Zipcar parking locations:




                                                [8]
  Case 4:19-cv-00414-ALM Document 1 Filed 06/05/19 Page 9 of 11 PageID #: 9



        26.     Car Share systems, and the vehicles operated thereby, are managed and/or
controlled via communications with a data center or central database:




        27.     Plaintiff herein restates and incorporates by reference paragraphs 10 – 26, above.

        28.     All recited elements of – at least – claims 1-4, 10, 11, 13, 15-18, 24, 25, and 27 of
the ‘471 Patent are present within Zipcar’s Car Share systems.

        29.     Zipcar’s Car Share systems monitor a vehicle.

        30.     Zipcar’s Car Share systems detect movement or activation of a vehicle, and
transmit signals indicating movement or activation of a vehicle to a control center.

        31.     Zipcar’s Car Share systems transmit received operator identification information
to a control center.

        32.     Zipcar’s Car Share systems determine whether operator identification information
is received within a time interval of detected movement or activation of a vehicle.

        33.     Zipcar’s Car Share systems detect a vehicle’s proximity to a landmark, and
transmit vehicle and landmark identification data to a control center.

        34.     Zipcar’s Car Share systems utilize RFID transceivers and devices within a vehicle
and at landmarks.

        35.     Zipcar’s Car Share systems utilize GPS transceivers co-located with the vehicle to
transmit location coordinates of the vehicle.


                                                 [9]
 Case 4:19-cv-00414-ALM Document 1 Filed 06/05/19 Page 10 of 11 PageID #: 10



       36.       Zipcar’s Car Share systems – at least – claims 1-4, 10, 11, 13, 15-18, 24, 25, and
27 of the ‘471 Patent.

       37.       Zipcar’s Car Share systems literally and directly infringe – at least – claims 1-4,
10, 11, 13, 15-18, 24, 25, and 27 of the ‘471 Patent.

       38.       Zipcar’s Car Share systems perform or comprise all required elements of – at least
– claims 1-4, 10, 11, 13, 15-18, 24, 25, and 27 of the ‘471 Patent.

       39.       In the alternative, Zipcar’s Car Share systems infringe – at least – claims 1-4, 10,
11, 13, 15-18, 24, 25, and 27 of the ‘471 Patent under the doctrine of equivalents. Zipcar’s Car
Share systems perform substantially the same functions in substantially the same manner with
substantially the same structures, obtaining substantially the same results, as the required
elements of – at least – claims 1-4, 10, 11, 13, 15-18, 24, 25, and 27 of the ‘471 Patent. Any
differences between the Zipcar’s Car Share systems and the claims of the ‘471 Patent are
insubstantial.

       40.       Zipcar’s Car Share systems require end users to operate in a manner prescribed
and controlled by Zipcar. End users must locate, reserve, operate, and return vehicles utilizing
Zipcar servers, operating according to predetermined operations residing in Zipcar servers.
Defendants therefore exercise control and/or direction over the performance of every action
performed on or by a Car Share system, including those that are initiated by an end user.

       41.       All recited elements of – at least – claims 1-4, 10, 11, 13, 15-18, 24, 25, and 27 of
the ‘471 Patent are present within, or performed by, Zipcar’s Car Share systems or, in the
alternative, performed by end users of Zipcar’s Car Share systems under the direction and
control of Defendants – and are therefore attributable to Defendants.

       42.       In the alternative, therefore, Zipcar’s Car Share systems infringe – indirectly –
claims 1-4, 10, 11, 13, 15-18, 24, 25, and 27 of the ‘471 Patent, by virtue of Defendants’
exclusive control and direction of the infringing instrumentalities and/or operations.

       43.       Zipcar’s Car Share systems, when used and/or operated in their intended manner
or as designed, infringe – at least – claims 1-4, 10, 11, 13, 15-18, 24, 25, and 27 of the ‘471
Patent, and Defendants are therefore liable for infringement of the ‘471 Patent.



                                                  [10]
 Case 4:19-cv-00414-ALM Document 1 Filed 06/05/19 Page 11 of 11 PageID #: 11



                                  DEMAND FOR JURY TRIAL

       Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of
any issues so triable by right.
                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter:
       a.      A judgment in favor of Plaintiff that Defendants have infringed the ‘471 Patent;
       b.      A permanent injunction enjoining Defendants and their officers, directors, agents,
servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all others acting in
active concert therewith, from infringement of the ‘471 Patent;
       c.      A judgment and order requiring Defendants to pay Plaintiff its damages, costs,
expenses, and pre-judgment and post-judgment interest for Defendants’ infringement of the ‘471
Patent as provided under 35 U.S.C. § 284;
       d.      An award to Plaintiff for enhanced damages resulting from the knowing and
deliberate nature of Defendants’ prohibited conduct with notice being made at least as early as
the service date of this complaint, as provided under 35 U.S.C. § 284;
       e.      A judgment and order finding that this is an exceptional case within the meaning
of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees; and
       f.      Any and all other relief to which Plaintiff may show itself to be entitled.


June 5, 2019                                    Respectfully Submitted,
                                              By: /s/ Ronald W. Burns
                                                  Ronald W. Burns (Lead Counsel)
                                                  Texas State Bar No. 24031903
                                                  RWBurns & Co., PLLC
                                                  5999 Custer Road, Suite 110-507
                                                  Frisco, Texas 75035
                                                  972-632-9009
                                                  rburns@burnsiplaw.com

                                                  ATTORNEY FOR PLAINTIFF
                                                  RFC LENDERS OF TEXAS, LLC




                                                [11]
